Citation Nr: 0203780	
Decision Date: 04/24/02    Archive Date: 05/02/02

DOCKET NO.  96-29 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran served on active duty October 1965 to May 1969, 
and from October 1974 to February 1983.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1995 rating decision of the Waco, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO).  

In his April 1996 Substantive Appeal the veteran stated that 
his certified representative was the Texas Veterans 
Commission rather than The American Legion.  In July 1996 The 
American Legion contacted the veteran and clarified that it 
is the certified representative of record as designated by 
the veteran on VA Form 21-22, which was submitted in January 
1996.  The American Legion explained that the Texas Veterans 
Commission assisted the veteran in completing that form in 
its joint capacity as an accredited representative of The 
American Legion.  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
nervous disorder when it issued an unappealed rating decision 
in June 1986.  

2.  The evidence submitted since the June 1986 rating 
decision bears directly and substantially upon the issue at 
hand, and in connection with the evidence previously of 
record, is so significant that it must be considered in order 
to fairly decide the merits of the claim.  


CONCLUSION OF LAW

Evidence received since the final July 1986 rating decision 
wherein the RO denied service connection for a nervous 
disorder is new and material, and the veteran's claim for 
that benefit is reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record prior to the June 1986 
rating decision wherein the RO denied entitlement to service 
connection for a chronic neuropsychiatric disorder is 
reported in pertinent part below.

The service medical records for the first period of active 
service do not show a diagnosis of a psychiatric disorder.  
The March 1969 medical examination report at separation shows 
that a psychiatric examination was normal at that time.  

The available service medical records for the second period 
of active service do not show a diagnosis of a psychiatric 
disorder.  The records show the veteran received treatment 
for excessive alcohol use in January 1983.  In late January 
1983, the veteran presented to the emergency room requesting 
detoxification from alcohol.  He was discharged on February 
2, 1983 in good condition.  He was provided medication and 
scheduled for follow-up.  Two days later the veteran 
underwent a discharge physical examination.  Psychiatric 
examination was normal.  

The veteran's Certificate of Release or Discharge from Active 
Duty, DD Form 214, states that he was discharged for alcohol 
abuse as a rehabilitation failure.  

The veteran filed his original application for compensation 
in April 1986.  

The veteran was admitted to a VA facility in April 1986 for 
alcohol rehabilitation.  He reported receiving prior 
treatment in 1983.  Because of his tendency to hyperactivity 
and to being talkative and very energetic, the examiners 
considered the possibility whether he might have a bipolar 
disorder.  However, there was an indication that this was a 
longstanding personality characteristic and did not indicate 
that he saw anything wrong with it.  He was discharged on 
Antabuse.  The final diagnosis was alcohol dependence.  


In June 1986 the RO denied service connection for a chronic 
neuropsychiatric disorder as not being shown.  The RO noted 
that the service medical records did not show evidence of 
diagnosis or treatment for a chronic neuropsychiatric 
disorder, and that the veteran had been discharged from 
active service because of alcohol abuse and failure at 
rehabilitation.  The RO determined that his disability was 
the result of his own willful misconduct, i.e., alcohol 
abuse.  The RO notified him of that decision by letter dated 
July 2, 1986; he did not appeal.  

The veteran filed his application to reopen a claim of 
entitlement to service connection for a bipolar disorder in 
March 1994.  

The evidence obtained in connection with the claim to reopen 
service connection includes VA hospitalization reports and 
treatment records dated between June 1983 and August 1994.  

VA hospitalization reports dated from June 1983 to October 
1985 show the veteran was admitted for alcohol abuse, alcohol 
abuse and withdrawal, alcoholism, continuous alcohol 
dependence and ethanol abuse and withdrawal.  

VA hospitalization and treatment records dated from November 
1985 to June 1988 show examination and surgical treatment for 
conditions not at issue on appeal.  

A December 1993 VA hospitalization report shows the veteran 
was admitted for his fourth treatment for alcohol 
rehabilitation.  The examiner noted a three-year history of 
alcohol dependence.  During that time he underwent a mental 
status examination.  He de-toxed on Librium and there were no 
complications.  The examiner reported that his psychiatric 
evaluation indicated that he clearly met the criteria for 
bipolar disorder.  The final diagnosis included alcohol 
dependence and bipolar disorder.  He was referred for follow-
up care as an outpatient.

In January 1994 the veteran was admitted to the Domiciliary 
from the Dallas Chemical Addiction Program in order to 
complete that program.  The primary diagnosis was alcohol 
dependence and bipolar disorder.  He remained there until 
April 1994 when he was discharged to the Dallas Homeless 
Domiciliary.  The records show he attended regular outpatient 
therapy sessions until August 1994.  


Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the VA as to conclusions based on the 
evidence on file at the time VA issues written 
notification in accordance with 38 U.S.C.A. § 5104 (West 
1991).

A final decision shall not be subject to revision on the same 
factual basis except by duly constituted appellate 
authorities or except as provided in § 3.105 of this part.  
38 C.F.R. § 3.104(a).  

A claim will be reopened and reviewed if new and material 
evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356, 1361 (Fed. Cir. 1998) 
(paramount concern in evaluating any judicial test for new 
and material evidence is its consistency with the 
regulation).  

In accordance with 38 C.F.R. § 3.156, evidence is new and 
material if it (1) was not of record at the time of the last 
final disallowance of the claim and is not merely cumulative 
of evidence of record; 

(2) is probative of the issue at hand; and 

(3) is significant enough, either by itself or in conjunction 
with other evidence in the record, that it must be considered 
to decide the merits of the claim.  See Anglin v. West, 203 
F.3d 1343, 1345-1346 (Fed. Cir. 2000) (upholding the first 
two prongs of the Colvin new and materiality test while 
defining how materiality is established (the third prong as 
listed above)); see also Shockley v. West, 11 Vet. App. 208, 
(1998); Evans v. Brown, 9 Vet. App. 273, 283 (1996); Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  

Evidence may be new and material even though such evidence 
does not warrant revision of a previous decision.  Hodge, 155 
F.3d at 1362(overruling the third prong of the Colvin test 
(that the evidence must be reasonably likely to change the 
outcome of the decision))..  

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  
Justice v. Principi, 3 Vet. App. 510, 513 (1992).  

If new and material evidence is submitted, the case will be 
decided on the merits.  See Wilkinson v. Brown, 8 Vet. 
App. 263 (1993); Ivey v. Derwinski, 2 Vet. App. 320, 322 
(1992).  

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  However, 
this change in the law is not applicable in this case because 
the appellant's claim was not filed on or after August 29, 
2001, the effective date of the amendment.  66 Fed. Reg. 
45,620, 45,629 (August 29, 2001).


Analysis
Duty to Notify and Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific provisions requiring 
notice of what is required to substantiate a claim), and is 
therefore more favorable to the veteran.  Therefore, the 
amended duty to assist law applies.  Id.  

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to submit new and 
material evidence.  The appellant was given further notice of 
what was required to substantiate his claim in the Statement 
of the Case and the Supplemental Statements of the Case.  

That is, he was provided with notice of the laws and 
regulations pertaining to new and material evidence, as well 
as a rationale explaining why his claim was denied.  The 
decisions also provided reasonable notice of his appellate 
rights.  Therefore, the duty to notify has been satisfied.  
38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including relevant records 
adequately identified by him as well as authorized by him to 
be obtained.  

The appellant has also submitted evidence in support of his 
claim.  The evidence includes statements of the veteran in 
support of his claim.  

Therefore, the duty to assist has been satisfied.  
38 U.S.C.A. § 5103A (West Supp. 2001); see also 66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  

Additionally, the substantially complete application for 
benefits indicates that there is no further assistance 
necessary on the issue of new and material evidence since the 
evidence already obtained substantiates the claim.  
38 U.S.C.A. § 5103A(a)(2) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(d)).  

A remand for additional development would serve no useful 
purpose and would only impose unnecessary burdens on VA and 
the veteran.  Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist him as mandated by the 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).  

In reaching this determination, the Board has considered the 
fact that the RO most recently considered the veteran's claim 
under this new law and cited to it in its most recent 
Supplemental Statement of the Case issued in June 2001.  

As set forth above, VA has already met all obligations to him 
under this new law.  Moreover, he has had the opportunity to 
submit evidence and argument on the issue of new and material 
evidence, and has done so.  


New and Material Evidence

The veteran did not appeal the June 1986 rating decision, 
wherein the RO denied his claim for service connection for a 
nervous disorder.  The RO notified him of this decision by 
letter dated July 2, 1986.  


The veteran did not file a Notice of Disagreement within one 
year of the date of the July 2, 1986 notification letter.  
Consequently, that decision is final based on the evidence of 
record at that time.  38 U.S.C.A. §§ 5104, 5108, 7105(d); 38 
C.F.R. §§ 3.104(a), 20.1103.  

As stated above, in order to reopen a claim by providing new 
and material evidence, the appellant must submit evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

The evidence added to the record since the June 1986 rating 
decision includes VA hospitalization reports and treatment 
records dated between June 1983 and August 1994.  

The VA hospitalization reports dated from June 1983 to 
October 1985 showing he was admitted and treated for 
continuous alcohol dependence is new in the sense that this 
evidence was not previously of record at the time of the June 
1986 rating decision.  However, the evidence of record at the 
time of the prior decision already established a diagnosis of 
alcohol dependence.  

The findings and assessments are cumulative of evidence 
previously of record.  Moreover, these records do contain a 
diagnosis of bipolar disorder or any other psychiatric 
disorder.  These records are not material because they are 
not relevant to the issue whether the veteran incurred a 
psychiatric during active service.  Consequently, this 
evidence is not material.  38 C.F.R. § 3.156(a).  

The VA hospitalization and treatment records dated from 
November 1985 to June 1988 are also new because they were not 
previously of record at the time of the June 1986 rating 
decision.  


However, they show examination and surgical treatment for 
conditions not at issue on appeal.  These records are not 
material because they are not relevant to the issue whether 
the veteran incurred a psychiatric during active service.  
Consequently, this evidence is not material.  38 C.F.R. 
§ 3.156(a).

The December 1993 VA hospitalization report shows the veteran 
was admitted for his fourth treatment for alcohol 
rehabilitation.  During that time the he underwent a mental 
status examination and the examiner reported that his 
psychiatric evaluation indicated that the veteran clearly met 
the criteria for bipolar disorder.  The diagnosis of bipolar 
disorder is also listed in the January 1994 hospitalization 
report.  

These reports are new because they were not of record at the 
time of the June 1986 rating decision.  These statements are 
also relevant and probative of the issue whether the veteran 
currently has a psychiatric disorder, which was the primary 
basis for the prior denial.  

This evidence bears directly and substantially upon whether 
the veteran has a current disability and whether it began 
during service or is otherwise related to an incident or 
event of active service.  As such, this evidence is also 
material to the specific matter under consideration.  
Therefore, this evidence is new and material.  38 C.F.R. 
§ 3.156(a).  

For these reasons, the Board finds that the evidence 
submitted since the June 1986 rating decision is new and it 
bears directly and substantially upon the issue at hand, and 
in connection with the evidence previously of record, it is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  The Board concludes that the 
evidence received since the final June 1986 rating decision 
wherein the RO denied service connection for a nervous 
disorder is new and material, and the veteran's claim for 
that benefit is reopened.  38 U.S.C.A. §§ 5104, 5108, 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2001).


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, the appeal is granted in this regard.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

